ORDER
PER CURIAM.
Defendant appeals from his conviction for one count of second-degree burglary, § 569.170, RSMo 1994. The trial court sentenced him as a prior and persistent offender, § 558.016, to fifteen years’ imprisonment, to run concurrently with the sentence in an unrelated case. Defendant alleges the trial court erred when it did not grant a mistrial *877sua sponte during closing argument after a personal attack by the prosecutor on Defendant’s attorney. Defendant also alleges error in the denial of his Rule 29.15 motion without a hearing. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum outlining the reasons for this order affirming the judgments of the trial and motion courts. Rules 84.16(b) and 30.25(b).